Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 05/18/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-10, 12, 14-20 of U.S. Patent No. 10659255 B2. 
The conflicting claims are identical. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10659255 B2.  The differences have been color coded.
Claim # in Instant Application
(16/877,404)
Claim # in U.S.  Patent No. 10659255 B2
 [Claim 1]   A method comprising: determining, by a processing system including at least one processor that is deployed at a customer premises, a first 
detecting, by the processing system, an identity of a user of the endpoint device; obtaining, by the processing system, a plurality of virtual private network configuration preferences of the user, wherein each of the plurality of virtual private network configuration preferences is matched with one or more of the plurality of network services; and 
routing, by the processing system, traffic of the endpoint device for the first network service via a virtual private network that is configured in accordance with a virtual private network configuration preference of the plurality of virtual private network configuration preferences that is matched to the first network service.

determining, by a processing system including at least one processor that is deployed at a customer premises, a first 
detecting, by the processing system, an identity of a user of the endpoint device; obtaining, by the processing system, from a network-based device, a plurality of virtual private network configuration preferences of the user, wherein each of the plurality of virtual private network configuration preferences is matched with one or more of the plurality of network services; and routing, by the processing system, traffic of the endpoint device for the first network service via a virtual private network that is configured in accordance with a virtual private network configuration preference of the plurality of virtual private network configuration preferences that is matched to the first network service.


2

3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
12
12
14
13
15
14
16
16
17
18
18
19
19
20
20


Claim 15 is also rejected for depending from a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scharf et al (US 20150081907 A1) pertains to a network management system (NMS), wherein candidate VPN endpoints are identified based on resources existing at those endpoints, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419